Citation Nr: 0727597	
Decision Date: 09/03/07    Archive Date: 09/14/07

DOCKET NO.  06-07 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to April 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.

The Board notes that after the case was certified on appeal, 
the veteran submitted additional evidence in support of his 
appeal along with a waiver of his right to have the evidence 
initially considered by the RO.


FINDING OF FACT

The impairment from the veteran's PTSD has most nearly 
approximated deficiencies in most areas throughout the 
initial rating period.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 70 percent, 
but not higher, for PTSD have been met throughout the 
initial-rating period.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  




The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the veteran was provided the 
required notice, to include notice that the veteran should 
submit all pertinent evidence in his possession and notice 
concerning effective-date element of his claim, by letters 
mailed in November 2004 and March 2006.  Although the March 
2006 letter was not provided before the initial adjudication 
of the claim, the record reflects that the RO readjudicated 
the claim following the provision of the required notice and 
the completion of all indicated development of the record.  
There is no indication in the record or reason to believe 
that the ultimate decision of the RO would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and pertinent treatment records 
have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

A 30 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

GAF scores ranging from 41 to 50 are assigned where there 
are, "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  

GAF scores ranging from 51-60 are appropriate where there 
are, "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co- workers)."  Id. 

The pertinent evidence of record consists of the veteran's 
statements, outpatient treatment records and reports of VA 
examinations.  The veteran's PTSD has been rated as 30 
percent disabling, from the effective date of service 
connection, September 27, 2004.    

Outpatient treatment records from September 2004 to October 
2004 show that the veteran complained of having nightmares 
where he wakes up screaming.  The veteran also reported 
feeling depressed and angry as well as having memory 
problems.  The veteran also noted that he was sleeping only 
three hours every night.

In a December 2004 outpatient treatment record, it was noted 
that the veteran reported nightmares and stated that he does 
not like to be around crowds.  He was also experiencing mood 
swings and flashbacks.  He stated that he had a verbal 
altercation at his work.  The veteran was working as a 
sanitary director for the city.  The nurse practitioner 
assigned the veteran a GAF score of 48.

The veteran was afforded a VA psychiatric examination in May 
2005.  During the examination, the veteran reported having a 
better relationship with his wife since he has been in 
counseling.  He also noted that he has two friends that he 
sees regularly.  Upon examination, the veteran was alert.  
His mood was dysphoric and his affect was constricted.  His 
speech had a regular rate and rhythm.  He denied any 
homicidal or suicidal thoughts.  He noted that he had been 
physically aggressive with others but not since 1991.  The 
examiner noted that the veteran's memory was intact for 
immediate, recent and remote events.  The veteran was also 
diagnosed with depression.  The examiner noted that the 
veteran had stated that he only sleeps three to four hours a 
night.  The veteran reported having intrusive thoughts about 
Vietnam once every two weeks.  The veteran also reported 
having exaggerated startle response to unexpected approaches 
or sounds.  The examiner opined that the veteran seemed to be 
moderately impaired in terms of social adaptability and 
interactions.  The examiner further noted that the veteran 
seemed to be moderately impaired in maintaining employment 
and performing job duties in a reliable, flexible and 
efficient manner.  Overall, the examiner stated that the 
veteran's level of disability was in the moderate range.  The 
examiner assigned the veteran a GAF score of 55.  

Outpatient treatment records for August 2005 to May 2006 
indicate that the veteran reported that his medicine was 
keeping him calmer.  The nurse practitioner noted that the 
veteran's insight and judgment were fair.  The veteran 
reported having difficulty dealing with people and difficulty 
with sleep.  He also noted feeling irritable and having 
anxiety.  In May 2006, the veteran reported that he had taken 
an early retirement and that his nightmares had increased.  
The nurse practitioner assigned a GAF score of 50 in August 
2005, a GAF score of 48 in February 2006 and a GAF score of 
48 in May 2006.  

The veteran was afforded a VA psychiatric examination in June 
2006.  He reported having trouble sleeping and that he only 
sleeps about three hours a night.  His sleep is disturbed by 
nightmares.  The veteran reported increasing symptoms of 
anxiety and irritability.  He also noted that he is withdrawn 
from others.  He complained of poor memory and concentration 
as well as an exaggerated startle response.  The veteran 
reported that he retired in May 2006 due to PTSD symptoms 
such as irritability and decided to retire to avoid a 
significant altercation with another person.  Upon 
examination, the veteran's insight and judgment were within 
normal limits.  His speech was clear, coherent, and goal-
directed.  He was alert and oriented to time, place and 
person.  He denied suicidal or homicidal ideation.  His 
short-term memory and concentration were within normal 
limits.  The examiner opined that the veteran is currently 
experiencing a severe level of impairment in social and 
occupational functioning.  The examiner assigned a GAF score 
of 45.   

In outpatient treatment records dated in August 2006, it was 
noted that the veteran reported feelings of anger.  The 
veteran also reported that he continues to have nightmares 
and wakes up screaming.  The nurse practitioner assigned a 
GAF score of 55.  

In the Board's opinion, the social and occupational 
impairment from the veteran's PTSD most nearly approximates 
the deficiencies in most areas required for a 70 percent 
rating.  Although the May 2005 examiner found that there was 
only moderate impairment, the veteran had a GAF score of 48 
in December 2004 and the vast majority of the GAF scores 
during the initial evaluation period have been 50 or below 
and indicative of serious impairment.  Moreover, the June 
2006 examiner opined that the veteran was currently 
experiencing a severe level of impairment in social and 
occupational functioning.  Accordingly, the Board concludes 
that a 70 percent rating is warranted throughout the initial 
evaluation period.

The record does not show that the social and occupational 
impairment from the disability more nearly approximates the 
total impairment required for a 100 percent rating.  Although 
the veteran reportedly retired in May 2006 due to PTSD 
symptoms and to avoid a significant conflict with another 
person, the record does not show that he was forced to leave 
this job.  In addition, he has been able to maintain a 
relationship with his current spouse, his son and two friends 
that he sees regularly.  Moreover, he has not manifested any 
of the symptoms associated with a 100 percent rating.  
Accordingly, the Board concludes that a rating in excess of 
70 percent is not warranted for any portion of the initial-
rating period.

	
ORDER

Entitlement to an increased rating of 70 percent, but not 
higher, for PTSD is granted, throughout the initial 
evaluation period, subject to the criteria applicable to the 
payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


